884 F.2d 1397
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.NTN BEARING CORPORATION OF AMERICA, American NTN BearingManufacturing Corp., and NTN Toyo Bearing Co.,Ltd., Plaintiffs-Appellants,v.The UNITED STATES, U.S. Department of Commerce, and C.William Verity, Jr., Secretary, U.S. Department ofCommerce, and the Timken Company,Defendants-Appellees.
No. 89-1121.
United States Court of Appeals, Federal Circuit.
May 10, 1989.

Before MARKEY, Chief Judge, and PAULINE NEWMAN and MAYER, Circuit Judges.
ORDER
MARKEY, Chief Judge.


1
In initiating an administrative review of NTN's TRBs for the period March 27, 1987 through September 30, 1988, the Commerce Department neither abused its discretion or violated any regulations or policy.  19 C.F.R. Sec. 353.53a does not specify whether the anniversary date of a case must be determined by an original order or by an amendment to an existing order and there was no governing policy.


2
Because initiation of administrative review suspends liquidation of entries covered by review, see Ambassador Division of Florsheim Shoe v. United States, 748 F.2d 1560 (Fed.Cir.1984), and the subject review covers all relevant NTN entries, NTN has obtained the relief sought and its appeal is dismissed as moot.    See North Carolina v. Rice, 404 U.S. 244, 246 (1971).

Accordingly, IT IS ORDERED THAT:

3
NTN's appeal is dismissed.